Citation Nr: 0533521	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cervical spine 
disorder.

2. Entitlement to service connection for lumbar spine 
disorder.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a pulmonary 
condition.

5. Entitlement to service connection for a psychiatric 
condition.

6. Entitlement to service connection for a skin condition.

7. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1956 
to April 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran had a hearing at the RO 
with a Decision Review Officer (DRO) in February 2001. 

In October 2002, the Board further developed the veteran's 
claims.  In March 2003, the Board remanded the veteran's 
claims for action consistent with Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2005).  The RO was notified by the 
National Personnel Records Center (NPRC) in 1999 that the 
veteran's service medical records had probably been 
accidentally destroyed in a 1973 fire at that facility.  
However, in this case, the Board notes that the RO did not 
follow the proper procedures to search for additional service 
records for a fire-related case.  See VA Adjudication 
Procedure Manual, M21-1, Part III, 4.23.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Complete the development of the 
evidence with regard to the fire-related 
service medical records in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraph 4.23; this should 
include use of NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data, or its equivalent.  Alternative 
records development should include 
attempting to obtain copies of all the 
veteran's service clinical records for a 
one year time period during his active 
military service (which was from April 
1956 to April 1958).  If no service 
clinical records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact and whether 
further efforts to obtain the records 
would be futile. If there is insufficient 
information to proceed with alternative 
records development, and the veteran 
cannot supply the necessary information, 
this should be documented in the 
veteran's claims folder.  


2.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed cervical spine disability.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to an injury or 
disease during active service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
should be made available to the examiner 
for review.

3.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed lumbar spine disability.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to an injury or 
disease during active service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
should be made available to the examiner 
for review.

4.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed disability manifested by 
headaches.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability is related to 
disease or injury during active service.  
A complete rationale for all opinions 
should be expressed.  The claims folder 
should be made available to the examiner 
for review.

5.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed pulmonary disability.  For 
each diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder should be 
made available to the examiner for 
review.

6.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed psychiatric disability.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred or aggravated 
during active service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder should be 
made available to the examiner for 
review.

7.  Schedule the veteran for an 
examination to show the nature and extent 
of his claimed skin disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred or aggravated 
during active service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder should be 
made available to the examiner for 
review.

8.  Schedule the veteran for an 
examination concerning his claimed 
disability of diabetes mellitus.  If 
diabetes mellitus is  diagnosed, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
diabetes mellitus was incurred or 
aggravated during active service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and should be made available to the 
examiner for review.

9.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for a cervical spine 
disorder, lumbar spine disorder, 
headaches, pulmonary condition, 
psychiatric condition, skin disorder, and 
diabetes mellitus.  If any of these 
claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and give them an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits since June 2005.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


